JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00569-CV


 SHAWN WILLIAMS, SR. AND PLESHETTE WILLIAMS, INDIVIDUALLY, AND
  AS REPRESENTATIVES OF THE ESTATE OF SHAWN WILLIAMS, JR., JOE
  HOLLINGSHEAD, SHAY HOLLINGSHEAD, AND MARLENE HAWKINSON,
                            Appellants

                                             V.

                          THE CITY OF BAYTOWN, Appellee

   Appeal from the 127th District Court of Harris County. (Tr. Ct. No. 2013-06741).

       This case is an appeal from the final judgment signed by the trial court on June 24,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellants, Shawn Williams, Sr. and Pleshette Williams,
Individually, and as Representatives of the Estate of Shawn Williams, Jr., Joe
Hollingshead, Shay Hollingshead, and Marlene Hawkinson, jointly and severally, pay all
appellate costs.
      The Court orders that this decision be certified below for observance.

Judgment rendered May 5, 2015.

Panel consists of Chief Justice Radack and Justices Bland and Huddle. Opinion delivered
by Justice Bland.